     3:16-cr-30052-SEM-TSH # 70   Page 1 of 8                                    E-FILED
                                                       Tuesday, 14 July, 2020 05:22:20 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 16-cr-30052
                                        )
ORRIN HOLMAN,                           )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Orrin Holman’s Amended

Motion for Compassionate Release (d/e 66) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

      On October 5, 2018, Defendant Orrin Holman pled guilty to

Count 1 of the Indictment for possessing with intent to distribute

more than 500 grams of mixtures or substances containing a

detectable amount of cocaine in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(B)(ii) and to Count 2 for possessing firearms in

furtherance of a drug trafficking crime in violation of 18 U.S.C. §


                               Page 1 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 2 of 8




924(c)(1)(A)(i). On February 22, 2019, Defendant was sentenced to

60 months’ imprisonment on Count 1 and 60 months’

imprisonment on Count 2 to be served consecutively and a 4-year

term of supervised release on both Counts to be served

concurrently. Defendant is currently serving his sentence at FCI

Forrest City Low, and he has a projected release date of August 26,

2025.

     On June 19, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 64. On June 26, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. See d/e 66.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant argues that the Court

should waive the prerequisites for defendant filing such a motion,

which are found in 18 U.S.C. § 3582(c)(1)(A).

     On July 8, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 68. The Government argues that the

Court lacks the authority to grant Defendant’s motion because

Defendant has not exhausted his administrative rights with the


                             Page 2 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 3 of 8




Bureau of Prisons (BOP) or waited 30 days from the time a request

to BOP regarding a motion for compassionate release was made.

The Government also argues that Defendant has not established

extraordinary and compelling reasons to warrant a reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30


                             Page 3 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 4 of 8




days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.




                             Page 4 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 5 of 8




     In this case, Defendant failed to pursue any administrative

remedy prior to his motion. The Court excuses Defendant Holman’s

failure to exhaust his administrative remedies or meet the 30 days

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison.

     Defendant is a 35-year-old African American male who is a

former smoker. See Amended Motion, d/e 66, pg. 2. The CDC

states that people who smoke “might be at an increased risk for

serve illness from COVID-19,” which is different than the CDC’s list

of conditions for which individuals “are at increased risk of severe

illness from COVID-19.” See People of Any Age with Underlying


                              Page 5 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 6 of 8




Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 14, 2020)(explaining that “COVID-19 is a new

disease. Currently there are limited data and information about the

impact of underlying medical conditions and whether they increase

the risk for severe illness from COVID-19.”). There is no other

evidence that Defendant faces an increased risk of severe illness or

death from COVID-19.

     The COVID-19 pandemic does not warrant the release of every

federal prisoner with medical concerns. While the Court is

sympathetic to Defendant’s health, he has not shown that he would

be at a higher risk at FCI Forrest City Low than he would be if

released. FCI Forrest City Low has 1,891 total inmates. See FCI

Forrest City Low, Federal Bureau of Prisons,

https://www.bop.gov/locations/institutions/for/ (last accessed

July 14, 2020). As of July 14, 2020, there are 28 inmates and 2

staff member with active confirmed cases of COVID-19 at FCI

Forrest City Low. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed July 14, 2020).

While FCI Forrest City Low previously saw an outbreak of COVID-


                             Page 6 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 7 of 8




19 cases, more than 650 inmates and 3 staff members have

recovered and there have been no deaths. Id.

     The Court considers that Defendant is currently serving a total

of 120-month term of imprisonment, which consists of 60 months

for possessing with intent to distribute over 500 grams of cocaine

and 60 months for possessing a firearm in furtherance of a drug

trafficking crime. Defendant has only served less than 4 years of

his 10-year sentence. The Court finds, after reconsideration of the

factors in § 3553(a), that Defendant is not entitled to compassionate

release.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Holman’s pro se

motion for compassionate release (d/e 64) and amended motion for

compassionate release (d/e 66) are DENIED. This ruling does not

preclude Defendant from filing another motion for compassionate

release in the future if circumstances change. The Clerk is


                             Page 7 of 8
     3:16-cr-30052-SEM-TSH # 70   Page 8 of 8




DIRECTED to send a copy of this Opinion to FCI Forrest City Low.

ENTER: July 14, 2020.

                                  s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
